BLACKROCK FUNDS II BlackRock Emerging Markets Flexible Dynamic Bond Portfolio (the “Fund”) Supplement dated October 1, 2015 to the Investor and Institutional Shares Summary Prospectus and Investor and Institutional Shares Prospectus of the Fund, each dated April 30, 2015, as amended September 14, 2015 Effective as of October 1, 2015, BlackRock (as defined below) has agreed contractually to cap net expenses of the Institutional Shares of the Fund at a lower level. To achieve this expense cap, BlackRock has agreed to waive and/or reimburse fees or expenses if the Fund’s annual fund operating expenses for Institutional Shares, excluding certain expenses described in the Summary Prospectus and Prospectus, exceed a certain limit. Accordingly, the Fund’s Summary Prospectus and Prospectus are amended as follows: The section entitled “Fund Overview — Key Facts About BlackRock Emerging Markets Flexible Dynamic Bond Portfolio — Fees and Expenses of the Fund” in each of the Summary Prospectus and Prospectus is deleted in its entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”) or its affiliates. More information about these and other discounts is available from your financial professional or your selected securities dealer, broker, investment adviser, service provider or industry professional (including BlackRock, The PNC Financial Services Group, Inc. (“PNC”) and their respective affiliates) (each a “Financial Intermediary”) and in the “Details About the Share Classes” section on page 34 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-71 of Part II of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor C Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 4.00% None None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None
